DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 42, 43, & 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially” in claims 33, 42, & 43, lines 2, respectively, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially flush” in claims 33, 42, & 43, lines 2, respectively, as -- flush --.  
The term “substantially” in claim 46, line 9, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially rigid” in claim 46, lines 9, respectively, as -- rigid --.  

Allowable Subject Matter
Claims 27-46 are allowed.  However, 112 issues need resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, 
The prior art does not disclose or suggest the claimed “a hinged panel configured to swing outwardly from an outer side of the wing skin toward an open position and to swing toward a closed position at least partially occluding the aperture, a movement of the hinged panel being configured to accommodate movement of the movable member extending through the aperture” in combination with the remaining claim elements as set forth in claim 27.  
Regarding claim 35, 
The prior art does not disclose or suggest the claimed “a hinged panel configured to swing outwardly from an outer side of the wing skin toward an open position and to swing toward a closed position at least partially occluding the aperture in the wing skin, a movement of the hinged panel being configured to accommodate movement of the movable member extending through the aperture” in combination with the remaining claim elements as set forth in claim 35.  
Regarding claim 46, 
The prior art does not disclose or suggest the claimed “a hinged panel configured to swing outwardly from an outer side of the wing skin toward an open position and to swing toward a closed position at least partially occluding the second aperture in the wing skin, the movement of the hinged panel being configured to accommodate movement of the anti- icing duct extending through the second aperture” in combination with the remaining claim elements as set forth in claim 46.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Antunes (Pub No. US 2020/0307765 A1) discloses an aircraft, an aircraft wing, a leading edge slat, a fixed wing portion, a wing skin, an aperture, a movable member that extends through the aperture, a hinge panel that swings outwardly, partially occluding the aperture, and accommodating the movement of the movable member.  The reference Gallien et al. (Pub No. US 2018/0029691 A1) discloses an aircraft, an aircraft wing, a leading edge slat, a fixed wing portion, a wing skin, an aperture, a movable member that extends through the aperture, a hinge panel that rotates but does not swing outwardly from the outer side of the wing skin.  The reference Wilson et al. (Pub No. US 2013/0214096 A1) discloses an aircraft, an aircraft wing, a leading edge slat, a fixed wing portion, a wing skin, an aperture, a movable member that extends through the aperture, a panel with tracks.  The reference Wilson et al. (Pub No. US 2013/0153713 A1) discloses an aircraft, an aircraft wing, a leading edge slat, a fixed wing portion, a wing skin, an aperture, a movable member that extends through the aperture, a panel that pushes up against the inside of the wing skin.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647